Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 July 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington July 13th 1804

I recieved your kind favour of the first the day before yesterday our dear Babe is so much better I trust he will now go through the Summer pretty well although the next two months will I fear prove very trying should he continue better I shall defer my visit to Newmarket untill September if not I shall endeavor to go immediately the only difficulty is how to get there no Stage going between this place & my Aunts it is 30 miles from Washington and to hire a Carriage I am fearful would be too expensive I shall at any rate wait to hear from you—
Mr. & Mrs. Merry have left this place for Philadelphia on their way to Baltimore they had the misfortune to lose one two of their Servants the Coachman who fell off his box and expired it is said he was killed by a stroke of the Sun the footman likewise lies dangerously ill at Baltimore.
Mr. & Mrs. Pichon are gone to Philadelphia she is very ill and I tremble for her lest this dreadful affliction should prove too great for her to get over—Bonaparté is at last made Emperor you can now have no fears for your Country since if the America has such a Protector we cannot doubt her welfare It has been the fashion here to call him Tyrant for sometime I wonder what they will say now—
Adieu my beloved friend I am sorry your State have cut out so much work for you. Should the child have a return of his complaint I may perhaps extend my journey to Quincy I bathe them both every Morning & think it has already been of Service to them my own health is better than I ever remember it and the family are all well  Remember me affectionately to your friends & believe most sincerely yours

L. C. Adams
I wonder you have patience to read my letters I am almost ashamed to send them